Mr. Justice Scott delivered the opinion of the Court: On the 12th day of October, 1874, Joseph Luke, being indebted to Bernard Jansen in the sum of $1950, executed and delivered to him his promissory note for that amount, bearing date of that date, and payable on or before the 12th day of October, 1884, with interest at six per cent per annum, payable annually, and to secure the payment of his note, Luke,—his wife joining with him,—on the same day executed and delivered to Jansen a mortgage upon 200 acres of land, a part of which is involved in this litigation. The mortgage is in the statutory form, and was duly recorded in the proper office in the county where the lands are situated. The principal, in the note was not due when the bill in this case was filed, on, the 8th day of April, 1881. The bill was brought by the mortgagee to foreclose the mortgage for the interest that had accrued on the principal debt from October 12, 1878, to the 12th day of October, 1880, which it is alleged was due and unpaid. It is also alleged the mortgagor failed to pay the taxes on the mortgaged premises, and that the lands were sold for taxes at the regular sale, in 1880, for the taxes of 1879, from which sale complainant was compelled to, and did, redeem the mortgaged lands to preserve his security, and that the mortgagor failing to pay the taxes for 1880, complainant had to, and did, pay the same. It is sought to have a decree for the taxes paid by complainant to preserve his mortgage security, as well as for the unpaid interest. To the bill alleging these and other facts, complainant made the mortgagor and his wife, and the county of Effingham, Charles E. Hartman, Henry B. Kepley, and Caroline Suppeger, defendants. A rule was laid on defendants to answer the bill, but all of them except Henry B. Kepley made default. In his separate answer he claimed that he was and is the owner of a part of the mortgaged lands, under deeds made to him by the sheriff of Effingham county, and alleges the title so acquired is paramount, and is free from the lien of complainant’s mortgage, and from any lien for taxes paid by the mortgagee. Other matters are set up in the answer, some of which will be noticed in the further consideration of the case. On the hearing in the circuit court a decree of foreclosure was rendered for the interest due on the principal debt, and also for the taxes paid by complainant on the mortgaged premises, and in default of payment by a day fixed, a sale was ordered, as is usually done in such cases. That decree was affirmed in the Appellate Court for the Fourth District, and defendant Kepley brings the case to this court on appeal, a majority of tlie judges of the Appellate Court having certified the case “involves questions of law of such importance, on account of collateral interests, as that it should be passed upon by the Supreme Court.” The facts necessary to an understanding of the defence insisted upon appear in the answer of defendant Kepley, which is admitted to be true so far as it states facts, but not as to the conclusions of law stated. It* appears that two suits were commenced,—doubtless under section 230 of the Revenue act, Rev. Stat. 1874,—by the county of Effingham, in the name of the People of the State of Illinois, against Joseph Luke, before a justice of the peace, to recover taxes due on lands owned by the defendant, and of which he was then in possession,—a part of which are the lands in controversy. In one case judgment was rendered against the defendant for the sum of $156.85, and costs of suit. Of this amount $94.68 was for the taxes due on certain lands in section 17, township 8 north, range 6 east, and $62.17 was for the taxes due on the south-west' quarter of the north-east quarter of section 23, township 8 north, range 5 east. In the other case, judgment was rendered against the defendant for $198.63, and costs of suit. Included in this judgment were the taxes due on the north half of the south-west quarter of section 16, township 8 north, range 5 east, for $136.47, and also the taxes due on the south-east quarter of the north-east quarter of section 23, township 8 north, range 5 east, for $62.06. Executions issued on these judgments were returned by the constable having them, “nulla bona” Afterwards, transcripts of both judgments were filed in the office of the clerk of the circuit court, as is authorized by statute to be done. The executions issued on these transcript judgments by the clerk of the circuit court were levied by the sheriff having the same to collect, on the lands involved in this litigation, viz., the north half of the south-west quarter of section 16, and the south half of the north-east quarter of section 23, all in township 8 'north, range 5 east, and certain lands in section 17, township 8 north, range 6 east, not. involved in the .present, controversy. At the sheriff’s sale, made on the 24th day of January, 1880, these lands were sold to the county of Effingham for the amounts of both judgments and accruing costs, and the sheriff issued to the county the usual certificates of purchase. These certificates, by authority of the county board, were assigned to defendant Kepley. The lands embraced in the certificates not having been redeemed by the judgment debtor, or any one else, within the time limited by law, the sheriff made the assignee of the purchaser deeds for the same, in the usual form. ■ The position taken, as a defence to the foreclosure of the mortgage and a consequent sale of the premises is, that the tax on real property is made a lien thereon, by the statute, from the first day of May in the year in which it is levied until paid, and this lien, it is said, is prior to all other liens, demands or claims, and will, therefore, take precedence of a mortgage made before the tax is levied; and hence, a title based upon a sale under a judgment rendered for such tax against the owner, in an action of debt, on personal service, as in other civil actions, takes precedence of and is not subject to the lien of a mortgage; though made before the rendering of the judgment, or even before the tax for which the judgment was rendered was in fact levied. In the view taken of the case, the question made and so elaborately argued does not fairly arise on the present record, and no discussion of it need be had at this time. One of the judgments under which the lands were sold was rendered for taxes due and owing by the judgment debtor on a part of the lands claimed by defendant, and the other judgment was for the taxes due .on the residue of these lands, and also included taxes due on other lands not involved in this controversy. Neither judgment was for the whole of the taxes due on the specific lands embraced in the mortgage and now claimed by defendant. It appears from defendant’s answer, the lands were sold on judgments rendered for taxes on other lands, as well as on the lands in controversy. The statute has not made the taxes due on one tract of land a lien upon another tract; (Binkert v. Wabash Ry. Co. 98 Ill. 205.) So where a tract of land is sold on a judgment recovered for taxes due on other lands, the sale can not he regarded otherwise than as having been on an ordinary judgment, where personal service was had. If the proposition contended for was correct,—as to which it is not necessary now to express an opinion,—it could have no application to the ease being considered. It distinctly appears the lands were sold on a judgment for taxes, which included.taxes due on other lands. 'It is stated in thé answer, the sheriff, “while said executions were in' full' forc.é and effect, levied the same upon the said lands, and after-wards, at a sale of said lands by said sheriff, by virtue of said judgments, executions and levies, * * * on the 24th of January, 1880, the county of Effingham * • * * became the purchaser for the amount of said judgments. ” How the lands were sold—whether certain tracts were sold on one judgment and other tracts on the other judgment—does not appear. It is suggested in argument “that each-tract of land was sold for the amount of the judgment for taxes thereon, and costs,” but that fact nowhere appears in the record. Nor is it perceived how it is practicable to make it so appear. Certainly the sheriff has no authority to divide the judgment into distinct parts, and say that one part was for taxes on a certain tract of land, and it shall be sold for that sum, and no more, and that another distinct part is the taxes on another tract, and it shall be sold in the same way, and so on until the whole judgment is satisfied. No authority exists for the plaintiff to make any such division. But this question need not be further discussed, as it does not appear that any effort was made to sell “each tract of land for the amount of the judgment for taxes thereon.” It simply appears the “said lands” were sold on executions issued on both judgments. One judgment was certainly rendered for and included taxes on other lands,'that were not and could not become a lien on the specific lands. The judgments under which the sales were made must, therefore, be treated as ordinary judgments where personal service was had, whether the subject matter of the suit was taxes or other indebtedness. (Douthett v. Kettle, 104 Ill. 356.) It follows, from what has been said, that all that defendant acquired under the purchase at the sheriff’s sale, was the equity of redemption in the lands that was in the mortgagor,—nothing more. It is insisted the taxes paid by complainant can not be included in the decree, either as against defendant Kepley, or against the mortgagor, for the reason, it is said, where an advancement is made on a mortgage under circumstances that would enable the mortgagee to tack it to or recover it with the original mortgage debt, such advancement or payment is made, in law, upon the same terms and upon the súme time of payment as the principal debt, and, therefore, can not be foreclosed for, or recovered, till the principal debt is due. Without admitting the proposition to be correct as broadly as it is stated, it is a sufficient answer to the position taken in this ease that the payment of taxes on the mortgaged lands was made as much to secure the annual installments of interest:—ten- in number—as the principal debt, and where the mortgagee can foreclose for unpaid interest he may also foreclose for taxes advanced to preserve the mortgage security, as he could do if the principal debt were due and he was foreclosing for it. In principle there can be no difference. The point is also made that defendant Kepley is not a proper party to the bill, and that it should have been dismissed as to him on the hearing. The objection proceeds on the ground, as defendant claims, the title he sets up is adverse and hostile to that of the mortgagor at the time of the filing of the bill to foreclose, and could not be litigated in a suit to foreclose the mortgage. The rule of law, as stated in Gage, v. Perry, 93 Ill. 176, has no application whatever to the facts of this case. Both parties here claim under the mortgagor. All the title defendant has is the equity of redemption that was in him. The owner of the equity of redemption was always regarded as a necessary party to a bill to foreclose a mortgage. Indeed, he is an indispensable party, and his interest in the subject matter of the suit would not be barred by any decree to which he was not a party. The judgment of the Appellate Court affirming the decree of the circuit court must be affirmed, which is done. Judgment affirmed.